DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5 February 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Sakikawa and Lenting are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sakikawa and Lenting are considered to be from the same field of endeavor because they are both drawn to hydrophilic polymers. A person having ordinary skill in the art would know that a hydrophilic polymer suitable for one use is still a hydrophilic polymer for different uses and would at the least find it obvious to try to utilize the hydrophilic polymers for either use. Further, there is nothing of record that indicates that a hygroscopic conductive polymer performs better than a regular hygroscopic polymer. As such it would be a simple matter of choice that a person having ordinary skill in the art could make.
Applicant further argues that the instant composition is better because a device made from the composition does not require further electricity but can be powered by solar power alone. This argument is not persuasive because the instant claims are drawn to compositions and not devices. A person reading Sakikawa and Lenting would be capable of forming the composition of the instant claims. Additionally, the properties of the composition are fixed and as such a person having ordinary skill in the art would expect a device made from the composition of Sakikawa and Lenting to also be capable of being powered by solar power alone.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 85 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakikawa et al. (WO2016068129, utilizing US 2017/0276380 as an English translation, hereinafter referred to as “Sakikawa”).
As to Claim 85: The instant claims are drawn to a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP 2113. Sakikawa teaches a moisture absorbing material which is a product of an interpenetrating polymer network structure comprising a stimuli responsive polymer and a hydrophilic polymer (i.e., a hygroscopic polymer) (Abstract). Sakikawa further teaches that the stimuli-responsive polymer can be a thermoresponsive polymer [0059].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 66, 68, and 70-78 are rejected under 35 U.S.C. 103 as being unpatentable over Sakikawa et al. (WO2016068129, utilizing US 2017/0276380 as an English translation, hereinafter referred to as “Sakikawa”) in view of Lenting et al. (US 2011/0177987, hereinafter referred to as “Lenting”).
As to Claims 66, 68, and 70: Sakikawa teaches a moisture absorbing material which is a product of an interpenetrating polymer network structure comprising a stimuli responsive polymer and a hydrophilic polymer (i.e., a hygroscopic polymer) (Abstract). Sakikawa further teaches that the stimuli-responsive polymer can be a thermoresponsive polymer [0059].
Sakikawa does not teach the hygroscopic polymer is a conductive polymer.
However, Lenting does teach that hydrophilic polymers can be sulfonated polyaniline, polypyrrole, or polypyridinium etc [0020]. Lenting and Sakikawa are analogous art in that they are from the same field of endeavor, 
As to Claim 71: Sakikawa and Lenting render obvious the composition of claim 66 (supra). Sakikawa further teaches that the molecular weight of the hydrophilic polymer can be equal to 3,000 [0076].
As to Claim 72: Sakikawa and Lenting render obvious the composition of claim 66 (supra). Sakikawa further teaches that the thermos responsive polymer can have a LCST between 40-70°C [0127].
As to Claim 73 and 74: Sakikawa and Lenting render obvious the composition of claim 66 (supra). Sakikawa further teaches that the thermoresponsive water storage polymer can be a poly(N-alkyl acrylamide) [0060].
As to Claim 75: Sakikawa and Lenting render obvious the composition of claim 66 (supra). Sakikawa further teaches that the composition can contain poly acrylic acid [0157].
As to Claims 76 and 77: Sakikawa and Lenting render obvious the composition of claim 66 (supra). Sakikawa further teaches that the thermoresponsive polymer can be derived from a crosslinking monomer such as N,N’-methylenebis(meth)acrylamide [0063].
As to Claim 78: Sakikawa and Lenting render obvious the composition of claim 66 (supra). Sakikawa further teaches an example where the thermoresponsive polymer and the hygroscopic polymer are present in the same amount (i.e. a ratio of 1:1) [0167].

Allowable Subject Matter
Claim 69 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767